FERGUSON, Judge
(dissenting).
This court has previously held that a public official or public body may, by a mandamus action, be required to discharge an official duty. City of Miami Beach v. Sunset Islands 3 & 4 Property Owners Association, 216 So.2d 509 (Fla. 3d DCA 1968). It is also the law in this state that a private citizen has standing, without showing special injury, to enforce a public duty by a mandamus action. State ex rel. Davis v. Atlantic Coast Line Railroad, 95 Fla. 14, 116 So. 48 (1928), cert. denied, 281 U.S. 727, 50 S.Ct. 245, 74 L.Ed. 1144 (1930). Appellees have suggested no practical reason, and none appears to me, why enforcement of a municipal building code should be excepted.